UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act file number 811-02183 MassMutual Corporate Investors (Exact name of registrant as specified in charter) 1500 Main Street, Springfield, MA 01115 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President and Secretary 1500 Main Street, Suite 2800, Springfield, MA 01115 (Name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/11 ITEM 1. SCHEDULE OF INVESTMENTS. CONSOLIDATED SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) Corporate Restricted Securities - 98.88%: (A) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Private Placement Investments - 93.93% A E Company, Inc. A designer and manufacturer of machined parts and assembly structures for the commercial and military aerospace industries. 11% Senior Secured Note due 2015 $ * $ $ 13% Senior Subordinated Note due 2016 $ 11/10/09 Common Stock (B) 323,077 shs. 11/10/09 Warrant, exercisable until 2019, to purchase common stock at $.01 per share (B) 161,538 shs. 11/10/09 * 11/10/09 and 11/18/09. A H C Holding Company, Inc. A designer and manufacturer of boilers and water heaters for the commercial sector. 15% Senior Subordinated Note due 2015 $ 11/21/07 Limited Partnership Interest (B) 23.16% int. 11/21/07 A S A P Industries LLC A designer and manufacturer of components used on oil and natural gas wells. 12.5% Senior Subordinated Note due 2015 $ 12/31/08 Limited Liability Company Unit Class A-2 (B) 1,276 uts. 12/31/08 Limited Liability Company Unit Class A-3 (B) 1,149 uts. 12/31/08 A S C Group, Inc. A designer and manufacturer of high reliability encryption equipment, communications products, computing systems and electronic components primarily for the military and aerospace sectors. 12.75% Senior Subordinated Note due 2016 $ 10/09/09 Limited Liability Company Unit Class A (B) 4,128 uts. * Limited Liability Company Unit Class B (B) 2,782 uts. 10/09/09 * 10/09/09 and 10/27/10. A W X Holdings Corporation A provider of aerial equipment rental, sales and repair services to non-residential construction and maintenance contractors operating in the State of Indiana. 10.5% Senior Secured Term Note due 2014 (D) $ 05/15/08 13% Senior Subordinated Note due 2015 (D) $ 05/15/08 - Common Stock (B) 105,000 shs. 05/15/08 - Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 36,923 shs. 05/15/08 - 8 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) MassMutual Corporate Investors September 30, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Advanced Technologies Holdings A provider of factory maintenance services to industrial companies. 15% Senior Subordinated Note due 2013 $ 12/27/07 $ $ Preferred Stock (B) 1,031 shs. 12/27/07 Preferred Stock Series B (B) 52 shs. 01/04/11 Aero Holdings, Inc. A provider of geospatial services to corporate and government clients. 10.5% Senior Secured Term Note due 2014 $ 03/09/07 14% Senior Subordinated Note due 2015 $ 03/09/07 Common Stock (B) 262,500 shs. 03/09/07 Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 66,116 shs. 03/09/07 All Current Holding Company A specialty re-seller of essential electrical parts and components primarily serving wholesale distributors. 12% Senior Subordinated Note due 2015 $ 09/26/08 Common Stock (B) 1,347 shs. 09/26/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 958 shs. 09/26/08 American Hospice Management Holding LLC A for-profit hospice care provider in the United States. 12% Senior Subordinated Note due 2013 $ * Preferred Class A Unit (B) 3,223 uts. ** Preferred Class B Unit (B) 1,526 uts. 06/09/08 Common Class B Unit (B) 30,420 uts. 01/22/04 1 Common Class D Unit (B) 6,980 uts. 09/12/06 1 * 01/22/04 and 06/09/08. ** 01/22/04 and 09/12/06. Apex Analytix Holding Corporation A provider of audit recovery and fraud detection services and software to commercial and retail businesses in the U.S. and Europe. 12.5% Senior Subordinated Note due 2014 $ 04/28/09 Preferred Stock Series B (B) 3,065 shs. 04/28/09 Common Stock (B) 1,366 shs. 04/28/09 9 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) September 30, 2011 (Unaudited) Principal Amount, Corporate Restricted Securities: (A) (Continued) Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Arrow Tru-Line Holdings, Inc. A manufacturer of hardware for residential and commercial overhead garage doors in North America. 12% Senior Subordinated Note due 2012 (D) $ 05/18/05 $ $ Preferred Stock (B) 63 shs. 10/16/09 - Common Stock (B) 497 shs. 05/18/05 - Warrant, exercisable until 2012, to purchase common stock at $.01 per share (B) 130 shs. 05/18/05 - Associated Diversified Services A provider of routine maintenance and repair services primarily to electric utility companies predominantly on electric power distribution lines. 10% Senior Secured Term Note due 2016 (C) $ 09/30/10 13% Senior Subordinated Note due 2017 $ 09/30/10 Limited Liability Company Unit Class B (B) 92,571 uts. 09/30/10 Limited Liability Company Unit Class B OID (B) 70,765 uts. 09/30/10 Barcodes Group, Inc. A distributor and reseller of automatic identification and data capture equipment, including mobile computers, scanners, point-of-sale systems, labels, and accessories. 13.5% Senior Subordinated Note due 2016 $ 07/27/10 Preferred Stock (B) 39 shs. 07/27/10 Common Stock Class A (B) 131 shs. 07/27/10 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 23 shs. 07/27/10 Bravo Sports Holding Corporation A designer and marketer of niche branded consumer products including canopies, trampolines, in-line skates, skateboards, and urethane wheels. 12.5% Senior Subordinated Note due 2014 $ 06/30/06 Preferred Stock Class A (B) 879 shs. 06/30/06 Common Stock (B) 1 sh. 06/30/06 - Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 309 shs. 06/30/06 10 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) MassMutual Corporate Investors September 30, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value C D N T, Inc. A value-added converter and distributor of specialty pressure sensitive adhesives, foams, films, and foils. 10.5% Senior Secured Term Note due 2014 $ 08/07/08 $ $ 12.5% Senior Subordinated Note due 2015 $ 08/07/08 Common Stock (B) 73,256 shs. 08/07/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 57,600 shs. 08/07/08 Capital Specialty Plastics, Inc. A producer of desiccant strips used for packaging pharmaceutical products. Common Stock (B) 109 shs. * *12/30/97 and 05/29/99. Clough, Harbour and Associates An engineering service firm that is located in Albany, NY. 12.25% Senior Subordinated Note due 2015 $ 12/02/08 Preferred Stock (B) 277 shs. 12/02/08 CHG Alternative Education Holding Company A leading provider of publicly-funded, for profit pre-K-12 education services targeting special needs children at therapeutic day schools and “at risk” youth through alternative education programs. 13.5% Senior Subordinated Note due 2018 $ 01/19/11 Common Stock (B) 1,125 shs. 01/19/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 884 shs. 01/19/11 9 Coeur, Inc. A producer of proprietary, disposable power injection syringes. 12% Senior Subordinated Note due 2016 $ 10/10/08 Common Stock (B) 607 shs. 10/10/08 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 934 shs. 10/10/08 11 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) September 30, 2011 (Unaudited) Principal Amount, Corporate Restricted Securities: (A) (Continued) Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Connecticut Electric, Inc. A supplier and distributor of electrical products sold into the retail and wholesale markets. 10% Senior Subordinated Note due 2014 (D) $ 01/12/07 $ $ Limited Liability Company Unit Class A (B) 156,046 uts. 01/12/07 - Limited Liability Company Unit Class C (B) 112,873 uts. 01/12/07 - Limited Liability Company Unit Class D (B) 1,268,437 uts. 05/03/10 - - Limited Liability Company Unit Class E (B) 2,081 uts. 05/03/10 - - Connor Sport Court International, Inc. A designer and manufacturer of outdoor and indoor synthetic sports flooring and other temporary flooring products. Preferred Stock Series B-2 (B) 17,152 shs. 07/05/07 Preferred Stock Series C (B) 8,986 shs. 07/05/07 Common Stock (B) 718 shs. 07/05/07 7 - Limited Partnership Interest (B) 12.64% int. * - *08/12/04 and 01/14/05. CorePharma LLC A manufacturer of oral dose generic pharmaceuticals targeted at niche applications. 14.5% Senior Subordinated Note due 2016 $ 08/04/05 Warrant, exercisable until 2013, to purchase common stock at $.001 per share (B) 20 shs. 08/04/05 Crane Rental Corporation A crane rental company. 13% Senior Subordinated Note due 2015 $ 08/21/08 Common Stock (B) 255,000 shs. 08/21/08 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 136,070 shs. 08/21/08 - Custom Engineered Wheels, Inc. A manufacturer of custom engineered, non-pneumatic plastic wheels and plastic tread cap tires used primarily for lawn and garden products and wheelchairs. 12.5% Senior Subordinated Note due 2016 $ 10/27/09 Preferred Stock PIK (B) 296 shs. 10/27/09 Preferred Stock Series A (B) 216 shs. 10/27/09 Common Stock (B) 72 shs. 10/27/09 - Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 53 shs. 10/27/09 - 12 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) MassMutual Corporate Investors September 30, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Davis-Standard LLC A manufacturer, assembler, and installer of a broad range apital equipment that is used in the extrusion, conversion, and processing of plastic materials. 12% Senior Subordinated Note due 2014 $ 10/30/06 $ $ Limited Partnership Interest (B) 1.82% int. 10/30/06 Warrant, exercisable until 2014, to purchase preferred stock at $.01 per share (B) 50 shs. 10/30/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 34 shs. 10/30/06 Duncan Systems, Inc. A distributor of windshields and side glass for the recreational vehicle market. 10% Senior Secured Term Note due 2013 $ 11/01/06 13% Senior Subordinated Note due 2014 $ 11/01/06 Common Stock (B) 180,000 shs. 11/01/06 Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 56,514 shs. 11/01/06 E S P Holdco, Inc. A manufacturer of power protection technology for commercial office equipment, primarily supplying the office equipment dealer network. 14% Senior Subordinated Note due 2015 $ 01/08/08 Common Stock (B) 660 shs. 01/08/08 E X C Acquisition Corporation A manufacturer of pre-filled syringes and pump systems used for intravenous drug delivery. Warrant, exercisable until 2014, to purchase common stock at $.01 per share (B) 22 shs. 06/28/04 Eatem Holding Company A developer and manufacturer of savory flavor systems for soups, sauces, gravies, and other products produced by food manufacturers for retail and foodservice end products. 12.5% Senior Subordinated Note due 2018 $ 02/01/10 Common Stock (B) 150 shs. 02/01/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 358 shs. 02/01/10 13 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) September 30, 2011 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value F C X Holdings Corporation A distributor of specialty/technical valves, actuators, accessories, and process instrumentation supplying a number of industrial, high purity, and energy end markets in North America. 15% Senior Subordinated Note due 2015 $ 10/06/08 $ $ Preferred Stock Series A (B) 441 shs. 12/30/10 Preferred Stock Series B (B) 4,341 shs. 10/06/08 Common Stock (B) 3,069 shs. 10/06/08 - F F C Holding Corporation A leading U.S. manufacturer of private label frozen novelty and ice cream products. 16% Senior Subordinated Note due 2017 $ 09/27/10 Limited Liability Company Units Preferred (B) 512 uts. 09/27/10 Limited Liability Company Units (B) 512 uts. 09/27/10 F G I Equity LLC A manufacturer of a broad range of filters and related products that are used in commercial, light industrial, healthcare, gas turbine, nuclear, laboratory, clean room, hotel, educational system, and food processing settings. 14.25% Senior Subordinated Note due 2016 $ 12/15/10 Limited Liability Company Unit Class B-1 (B) 394,737 uts. 12/15/10 Limited Liability Company Unit Class B-2 (B) 49,488 uts. 12/15/10 F H Equity LLC A designer and manufacturer of a full line of automatic transmission filters and filtration systems for passenger vehicles. 14% Senior Subordinated Note due 2017 $ 12/20/10 Limited Liability Company Unit Class C (B) 9,449 uts. 12/20/10 94 Flutes, Inc. An independent manufacturer of micro fluted corrugated sheet material for the food and consumer products packaging industries. 10% Senior Secured Term Note due 2013 (D) $ 04/13/06 14% Senior Subordinated Note due 2014 (D) $ 04/13/06 - G C Holdings A leading manufacturer of gaming tickets, industrial recording charts, security-enabled point-of sale receipts, and medical charts and supplies. 12.5% Senior Subordinated Note due 2017 $ 10/19/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 594 shs. 10/19/10 6 14 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED)
